DETAILED ACTION


The following is an Allowance in response to Applicant's response filed on 2/4/2021.  Applicant has amended claims 1, 4-5, 7-11, 14, 16, 18, 20.  Claims 1-20 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 1-20 are allowed.
The claims are eligible subject matter because the claims are necessarily rooted in technology by integrated purchases made from social networking profiles and detecting users have visited physical locations.    The claims are allowable over the art in light of the applicant’s amendments and arguments on 2/4/21 and because the prior art does not teach generating merchant insights based on users in physical locations and social network profile purchases in order to make recommendations to add additional products from the online purchases that are not carried at the physical location to the target area within the physical location associated with the merchant.  Any comments considered necessary by applicant must 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A. Chhajlani (US 2013/0268409 A1), a method of enabling user-defined, preference-based retail shopping configured to be directed "outward" from the user--who defines his/her own "preferences" and then utilizes a network-connected mobile device to seek out "bricks and mortar" establishments where these "preferred" products/services may be found

B. Griggs (US 2012/0150598 A1), a method for user submissions by receiving a share item via a share channel from a user and determining a share target for the received share item based on share item characteristics and user specified sharing criteria and generating a share message including the share item in accordance with the user specified sharing criteria and distributing the share message via the share channel to the share target and 

C. Li et al. (US 2015/0112838 A1), a method to provide real-time product information for retail products and services that includes a referral application operating on a smartphone, configured to correlate data from multiple sources and provide context-aware recommendations and information relevant to a product or service being evaluated by a consumer in the physical shopping environment (such as a retail store)

D.  Wedderburn et al. (US 2015/0127438 A1), a method for managing a retail network including at least one manufacturer and/or merchant of a product or service and at least one retail or non-retail affiliate for promoting the product or service and a retail network agent having a processor configured to execute computer readable instructions to manage retail transactions between the at least one manufacturer and/or merchant and the at least one affiliate

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624